DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0350724 Johst et al. (‘Johst hereafter), 
U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter), 
U.S. 2008/0127558 Bruce Stanley Gunton (‘Gunton hereafter), 
U.S. 2017/0087675 Hohmann et al. (‘Hohmann hereafter), 
U.S. 2018/0188079 Yung-Chang Ko (‘Ko hereafter), 
U.S. 2009/0256309 Koichi Hasegawa (‘Hasegawa hereafter), 
U.S. 2017/0131720 Sullivan et al. (‘Sullivan hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 29 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claims 16, 20 – 24 and 27 - 29 are objected to for allowable subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 - 6, 14, 15, 17, 18, 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Johst et al. (‘Johst hereafter), and in view of U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter).

		Regarding Claim[s] 1, ‘Johst discloses all the claim limitations including: A device for tightening a screw connection arranged along a flange connection (‘Johst, Abst, Fig 1, #13), 
the flange connection surrounding in a ring-shaped form a space (‘Johst, Para 0001, 0002, 0007, Fig 2, #13 & #18), 
wherein the screw connection comprises a threaded element and a nut  screwed onto the threaded element (‘Johst, Para 0008, Fig 2, #5 & #6), 
wherein the nut (‘Johst, Fig 2, #5) is supported against the flange connection (‘Johst, Fig 2, #13 & #18); 
the device (‘Johst, Fig 1, #4) comprising: 
a tool carrier (‘Johst, Fig 2, #7) movable along the flange connection (‘Johst, Fig 1, #13 & #18) and comprising a traction drive (‘Johst, Fig 1, #15), 
a tool arranged on the tool carrier (‘Johst, Fig2, #7) and configured to tighten the screw connection and to rotate the nut relative to the flange connection (‘Johst, Para 0019, 0026), 
a control unit (‘Johst, Para 0008, Fig 2, #17) configured to move the tool carrier (‘Johst, Fig 1, #7) in a longitudinal direction of the tool carrier into a working position by traction drive control signals (‘Johst, Para 0025, 0026, 0030, Fig 2, #17), 
wherein in the working position the tool is situated opposite the screw connection to be tightened (‘Johst, Fig 2, #7), and 
further configured to perform, 
by tool control signals (‘Johst, Para 0008, 0011, 0027, 0028) , 
tightening of the screw connection and rotating of the nut (‘Johst, Para 0019, 0026), 
wherein the control unit comprises a travel control module with a travel controller for moving the tool carrier into the working position (‘Johst, Para 0028), 
Except ‘Johst, is silent regarding: travel controller is configured to stop the traction drive after a predefined travel length has been reached, wherein the predefined travel length is a target variable. 
		However, ‘Imi teaches: Para 0065, transport device #73 stops at a predetermined position for a loosening device.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with a controller to stop the transport device at a predetermined position as taught by ‘Imi in order to provide guidance for the device and control positional movement (‘Imi Para 0074).

Regarding Claim[s] 2, ‘Johst and ‘Imi discloses all the claim limitations including: first rollers configured to support the tool carrier on the flange connection, 
wherein the first rollers are mounted with horizontal rotary axles on the tool carrier (‘Johst, Fig 2, #12 (wheels/ rollers)). 

Regarding Claim[s] 3, ‘Johst and ‘Imi discloses all the claim limitations including: second rollers mounted with substantially vertical rotary axles on the tool carrier, 
wherein the second rollers are configured to laterally support the tool carrier (‘Johst, Fig 4, top view shows two wheels/ rollers with vertical rotational axis). 

Regarding Claim[s] 4, ‘Johst and ‘Imi discloses all the claim limitations including: tool carrier (‘Johst, Fig 2, #7) comprises rigidly attached alignment elements each comprising an alignment surface extending in a direction of travel of the tool carrier (‘Johst, Fig 2, #16 (adjustable rollers/ alignment elements) assist in alignment for positioning), 
wherein the alignment elements are configured to provide a lateral guidance for the tool carrier (‘Johst, Fig 2, #16), 
wherein the alignment surface has a surface normal extending opposite to a direction of a supporting action for the tool carrier provided by the second rollers (‘Johst, Fig 2, #16). 

Regarding Claim[s] 5, ‘Johst and ‘Imi discloses all the claim limitations including: some of the first and second rollers are driven rollers driven by the traction drive (‘Johst, Fig 2, #15) and some of the first and second rollers are non-driven rollers (‘Johst, Fig 2, #12). 

Regarding Claim[s] 6, ‘Johst and ‘Imi discloses all the claim limitations including: each one of the driven rollers is mounted horizontally (‘Johst, Fig 2, axis is vertical, rollers are horizontally mounted, no element number provided). 

Regarding Claim[s] 14 & 15 ‘Johst and ‘Imi discloses all the claim limitations including: comprising a vertical guide disposed on the tool carrier, wherein the tool is mounted on the vertical guide so as to be height-adjustable relative to the tool carrier and guiding direction transverse relative to a longitudinal direction of the tool carrier, wherein the vertical guide and/or the tool is mounted on the transverse guide so as to be displaceable relative to the tool carrier (‘Johst, Para 0026, Figs 2 & 3, torque wrench moves up and down, the clamp is vertically adjustable and acts as a guide). 

Regarding Claim[s] 17, ‘Johst and ‘Imi discloses all the claim limitations including: documentation module configured to store a data set for each tightened screw connection (‘Johst, Para 0008, 0012, 0028), 
wherein the data set comprises one or more of the following parameters a) to c): 
a) an individual identifier of the respective screw connection and/or of the position of the respective screw connection on the flange connection, 
b) a tightening force of the tool used for tightening the respective screw connection (‘Johst, Para 0008, 0012, 0028), 
c) an angle of rotation covered by the nut relative to the flange connection (7) (‘Johst, Para 0008, 0012, 0026, 0028). 

Regarding Claim[s] 18, ‘Johst and ‘Imi discloses all the claim limitations including: control unit and the documentation module are disposed together in a common housing  (‘Johst, Para 0029). 

Regarding Claim[s] 25, ‘Johst and ‘Imi discloses all the claim limitations including: further comprising an energy module, positioned spatially separated from the tool carrier, wherein the energy module is configured to supply energy to the traction drive and to the tool, wherein an energy supply line connects the energy module to the tool carrier, wherein the energy supply line is flexible at least over a part of a length thereof (‘Johst, Para 0028).   

Regarding Claim[s] 26, ‘Johst and ‘Imi discloses all the claim limitations including: control unit is arranged on the energy module or is arranged together with the energy module on a support, wherein, for transmitting the traction drive control signals and the tool control signals, an electrical signal line connects the control unit to the tool carrier, and wherein the electrical signal line is mechanically connected, at least over a part of a length thereof, to the energy supply line (‘Johst, Para 0028). 

Claim 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Johst et al. (‘Johst hereafter), and in view of U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter), and in further view of U.S. 2008/0127558 Bruce Stanley Gunton (‘Gunton hereafter).

Regarding Claim[s] 7, ‘Johst and ‘Imi discloses all the claim limitations except is silent regarding: clutch connected between each one of the driven rollers and a drive motor of the traction drive. 
		However, ‘Johst Para 0031 teaches an electromotor that drives the wheels/ rollers.  Further, ‘Gunton teaches Para 0003 a clutch is operatable between the motor and the wheel to release the force to engage the drive wheel.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johnst with a clutch between the driven rollers and the drive motor as taught by ‘Gunton in order to provide the wheel to release the force to engage the drive wheel (‘Gunton, Para 0003).
Regarding Claim[s] 8, ‘Johst, ‘Imi and ‘Gunton discloses all the claim limitations including: configured to activate and/or deactivate the clutch (25) by clutch switching signals (‘Gunton, Para 0025). 

Regarding Claim[s] 9, ‘Johst, ‘Imi and ‘Gunton discloses all the claim limitations including: at least one of the first and second rollers is coupled, free of slip, to an angle encoder providing rotational angle coding (‘Imi, Para 0074). 

Claim 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Johst et al. (‘Johst hereafter), and in view of U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter), and in view of U.S. 2008/0127558 Bruce Stanley Gunton (‘Gunton hereafter), and in further view of U.S. 2018/0188079 Yung-Chang Ko (‘Ko hereafter).

Regarding Claim[s] 10 & 11 ‘Johst, ‘Imi and ‘Gunton discloses all the claim limitations including: at least one of the first and second rollers coupled to the angle encoder and at least one of the first and second rollers coupled to the angle encoder is one of the second rollers. 
 (‘Imi, Para 0074). 
Except, ‘Imi is silent regarding: is one of the non-driven rollers. 
However, ‘Ko does teach an encoder that is capable of being adapted to a driven or non-driven roller/ wheel, Para 0001, 0005.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with an encoder capable of being adapted to a non-driven roller/ wheel as taught by ‘Ko in order to provide an observation of the rotation of the roller/ wheel (‘Ko, Para 0005).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Johst et al. (‘Johst hereafter), and in view of U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter), and in view of U.S. 2008/0127558 Bruce Stanley Gunton (‘Gunton hereafter), and in view of U.S. 2018/0188079 Yung-Chang Ko (‘Ko hereafter), and in further view of U.S. 2009/0256309 Koichi Hasegawa (‘Hasegawa hereafter), 

Regarding Claim[s] 12 ‘Johst, ‘Imi, ‘Gunton and ‘Ko discloses all the claim limitations including: angle encoder (‘Imi, Para 0074). 
Except is silent regarding: angle encoder is coupled by a chain or a toothed belt to the at least one of the first and second rollers. 
However, ‘Hasegawa, does teach: Abst, Para 0015 rotary encoder incorporated into a belt carrier unit.
 Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with an encoder capable of being adapted to a belt as taught by ‘Hasegawa in order to provide an observation of the speed of the belt at precise intervals (‘Hasegawa, Para 0006).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Johst et al. (‘Johst hereafter), and in view of U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter), and in view of U.S. 2008/0127558 Bruce Stanley Gunton (‘Gunton hereafter), and in view of U.S. 2018/0188079 Yung-Chang Ko (‘Ko hereafter), and in further view of U.S. 2017/0131720 Sullivan et al. (‘Sullivan hereafter),

Regarding Claim[s] 13 ‘Johst, ‘Imi, ‘Gunton and ‘Ko discloses all the claim limitations except is silent regarding: angle encoder is connected to the travel control module of the control unit so as to enable signal transmission to the travel control module. 
However, ‘Sullivan teaches: Claim 11, data is received by the controller from drive wheel encoder.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with an encoder capable of being adapted to transmit signals to the travel control module as taught by ‘Sullivan in order to observe and control the devices location.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Johst et al. (‘Johst hereafter), and in view of U.S. 2013/0199341 Katsumi Imi (‘Imi hereafter), and in further view of U.S. 2017/0087675 Hohmann et al. (‘Hohmann hereafter). 

Regarding Claim[s] 19, ‘Johst and ‘Imi discloses all the claim limitations except is silent regarding: tool is a screw-tensioning cylinder operating axially relative to the screw connection (‘Hohmann, Abst),  wherein the screw-tensioning cylinder comprises: a cylinder housing (‘Hohmann, Abst) surrounding a hydraulic working chamber (‘Hohmann, Abst); 
an exchangeable socket (‘Hohmann, Para 0050) rotatable in the cylinder housing by a first electric drive; and 
a rotary sleeve configured to be placed on the nut of the screw connection  with a positive locking action (‘Hohmann, Abst). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with an encoder capable of applying a cylinder for screw tensioning with a lock as taught by ‘Hohmann in order to provide the higher pressure that a hydraulic cylinder allows.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 16 with the limitations of claims 15, 14 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "transverse guide  comprises a spring arrangement acting on the vertical guide or on the tool with a restoring force forcing the vertical guide or the tool into a central position relative to a platform of the tool carrier.” 
The closest prior art is as cited above (‘Johst and ‘Imi).  Neither ‘Johnst nor ‘Imi teaches restoring of the tool using a force with the vertical guide to restore to a central position.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 20 with the limitations of claim 19 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "screw-tensioning cylinder further comprises a second electric drive operatively connected to the rotary sleeve, wherein the second electric drive is additionally configured to vertically adjust the screw-tensioning cylinder relative to the tool carrier.”
The closest prior art is as cited above (‘Johst , ‘Imi and ‘Hohmann).  Neither of the references teaches a second electric drive.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 21 - 24. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 27 with the limitations of claim 25 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "pivotable stand with one or more vertical pivot axes, wherein the stand is equipped with fastening means for fastening the pivotable stand, and wherein a longitudinal portion of the energy supply line is mounted on the stand.” 
The closest prior art is as cited above (‘Johst and ‘Imi). Neither ‘Johst nor ‘Imi teaches a pivotable stand with a means for fastening the pivotable stand and a portion of the energy supply line is mounted on the stand. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 28. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 29 with the limitations of claim 25 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "a slide arranged movably on the tool carrier, wherein the slide comprises a leadthrough for the energy supply line, wherein the slide is configured to move in a direction of travel of the tool carrier. 
The closest prior art is as cited above (‘Johst and ‘Imi). Neither ‘Johst nor ‘Imi teaches a slide movable on the tool carrier and the slide is configured to move in a direction of travel of the tool carrier.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/16/2021